Citation Nr: 0306048	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-21 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an effective date earlier than April 4, 1995, 
for the grant of service connection for hypertension with 
left ventricular hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from August 1976 to May 1977.

With respect to the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability, the record reveals that the 
veteran was granted a total disability evaluation based on 
individual unemployability by a rating decision in January 
2001, and that this issue has therefore been rendered moot.  


FINDINGS OF FACT

1.  A claim for service connection for hypertension was 
received by the regional office (RO) on April 6, 1995.

2.  Entitlement to service connection for hypertension was 
granted by a rating decision in October 1995, effective April 
4, 1995, based on the subsequent receipt of a Department of 
Veterans Affairs (VA) treatment record reflecting treatment 
for this disability on April 4, 1995.

3.  The RO treated the April 4, 1995 VA treatment record as 
an informal claim that was later followed by a formal claim 
on April 6, 1995; there is no evidence of an earlier claim.

CONCLUSION OF LAW

The criteria for an effective date earlier than April 4, 
1995, for the grant of service connection for hypertension 
with left ventricular hypertrophy have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter was already 
developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In light of the RO's 
finding of a lack of legal entitlement to an earlier 
effective date, the veteran has been repeatedly requested to 
furnish evidence that would support entitlement to an earlier 
effective date in correspondence in December 1999 and March 
2001, and thus, has been aware that the RO was not taking any 
additional action to develop this claim and that it was 
therefore his responsibility to provide additional evidence 
in support of his claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board further notes that in view of the 
fact that the veteran's claim will be decided as a matter of 
law, there is no reasonable basis to believe that further 
development would substantiate the claim, and that arguably, 
the VCAA is therefore not even applicable.  In addition, with 
the possible exception of the assertion that the veteran 
submitted a claim in or after 1976 and that it was lost or 
misplaced by VA, the veteran's contentions primarily involve 
a dispute with respect to the application of the law to 
undisputed facts.  

Moreover, the veteran has been provided with the applicable 
law and regulations, and there is no indication that there 
are any outstanding pertinent records and documents that have 
not been obtained or that are not adequately addressed in 
documents contained within the claims folder.  Accordingly, 
based on all of the above, the Board finds that further 
notice and/or development in this matter is not required 
under the VCAA.


I.  Entitlement to an Effective Date Earlier than April 4, 
1995

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  
For direct service connection, the effective date is the day 
following separation from service or date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2002).

Service medical records reflect diagnoses and treatment for 
hypertension following in-service vaccination for swine flu 
in 1976.

A claim for service connection for hypertension was received 
by the RO on April 6, 1995.

Entitlement to service connection for hypertension was 
granted by a rating decision in October 1995, effective April 
4, 1995, based on the subsequent receipt of a VA treatment 
record reflecting treatment for this disability on April 4, 
1995.

The RO treated the April 4, 1995 VA treatment record as an 
informal claim that was later followed by a formal claim on 
April 6, 1995; there is no evidence of an earlier claim.

In a letter from the veteran, received in March 1996, the 
veteran stated that he applied for a disability back in 1976, 
when the vaccine was given, but that he was informed that he 
was not eligible as he was "active duty."  

The veteran has thereafter asserted in numerous letters that 
payment for hypertension with left ventricular hypertrophy 
should be from the date of injury based on 38 U.S.C.A. § 1131 
(West 2002), that his original claim was lost or misplaced, 
and that application of the reasonable doubt doctrine 
provides another basis to establish an earlier effective 
date.  

The Board has reviewed the evidence of record and finds that 
because the veteran's April 4, 1995 claim (even though the 
veteran's formal claim was received on April 6, 1995, as was 
noted above, the RO treated the VA treatment record dated 
April 4, 1995 as an informal claim, and assigned the 
effective date based on the date of that record) was received 
more than 1 year after the veteran's separation from service, 
and the date of receipt of the claim is later than the date 
entitlement arose, April 4, 1995 is the appropriate effective 
date.  38 C.F.R. § 3.400(b)(2)(i) (2002).  There exists no 
legal authority for the Board to grant an effective date for 
compensation for hypertension prior to the date of receipt of 
the informal, namely, April 4, 1995.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400 (2002).  

The veteran's contention that he is entitled to an earlier 
effective date from the date of his injury in service in 1976 
based on 38 U.S.C.A. § 1131 (West 2002) is without legal 
merit in light of the discussion above.  The Board would 
additionally advise the veteran that this statute contains 
the criteria required to establish service connection and 
does not relate to the establishment of effective dates based 
on entitlement.  The Board further notes that the statutory 
language that forms the basis of the veteran's contention 
that he is entitled to service connection from the date of 
injury is not being considered in proper context.  The 
relevant language from the statue provides payment for 
disability resulting from personal injury suffered or disease 
contracted in line of duty by a veteran who was discharged or 
released under conditions other than dishonorable from the 
period of service in which said injury or disease was 
incurred.  It is not establishing payment from the date of 
injury.  It merely provides that eligibility for a disability 
arising out of a particular injury requires that a veteran be 
discharged or released under conditions other than 
dishonorable from the period of service in which the injury 
was incurred.  Obviously, the veteran met this requirement, 
or else he would not have been granted service connection.  

As for the veteran's contention that he made an earlier claim 
that was lost or misplaced by the Board, or that he may have 
been given erroneous advice at the time he made an effort to 
submit an earlier claim, the Board initially notes that 
entitlement to service connection for a disability is 
predicated on the veteran's receipt of a discharge or release 
under conditions other than dishonorable, and that any claim 
in 1976 would have therefore been premature under 38 U.S.C.A. 
§ 1131 (West 2002).  Moreover, to the extent that the veteran 
may be referring to a claim subsequent to service separation, 
there is no evidence of any claim after service until April 
1995, and even if the veteran had been given erroneous advise 
concerning his claim by VA personnel, it has long been held 
that "[e]rroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits."  McTighe v. Brown, 7 Vet. App. 29 (1994), relying 
upon OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465 (1990).  
The Board further notes that under Mindenhall v. Brown, 7 
Vet. App. 271 (1994), there is a presumption of regularity of 
the administrative process when there is a lack of clear 
evidence to the contrary.  See also Saylock v. Derwinski, 3 
Vet. App. 394, 395 (1992).  

In summary, the appellant has not cited and the Board cannot 
identify any statutory or regulatory authority that would 
permit the Board to award an earlier effective date based on 
the contentions of the appellant.  Consequently, the 
effective date for the award of service connection for 
hypertension with left ventricular hypertrophy may not be 
earlier than April 4, 1995.  

The Board further finds that the reasonable doubt doctrine 
does not apply as the preponderance of the evidence is 
against the claim.




ORDER

Entitlement to an effective date earlier than April 4, 1995, 
for the grant of service connection for hypertension with 
left ventricular hypertrophy is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

